DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following claim limitations have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “unit” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Claim 1: first acquisition unit, second acquisition unit, detection unit, associating unit
Claim 2: third acquisition unit
Claim 4: setting unit, input unit
Claim 5: analysis unit
Claim 6: saving unit, storage unit, display control unit, display unit
Claim 7: saving unit, storage unit, display control unit, display unit

Claim 11: detection unit
Since the claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-11  have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that there appears to be no corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations listed. Specifically while block diagrams are provided there is no disclosure as to whether these units are purely in hardware, software, or some combination. Furthermore the block diagrams simply show "boxes" as each unit and fail to clarify this. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, due to the 112 f interpretation above, there is no written description for the “units” included in claims 1-11 as no structure has been provided and it is unknown if these “units” are implemented as hardware, software, or some combination. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The claim limitations using the word “unit” listed in the “Claim Interpretation” section above invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed to a device, which would be a manufacture and therefore would fall into a statutory category of invention. However, the device comprises “units” to acquire context information, acquire detection information, and associate these types of information.  Under step 2A prong one this is no more than a mental process, and therefore is taken to be an abstract idea. Under step 2A prong two, the claims are not taken to integrate the abstract idea into a practical application, as nothing is done except for an association of data. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under step 2B because the claimed “units” provide no structure or additional limitation. Further, the “acquisition” of data is no more than extra solution activity, and as claimed can be no more than a reading of a file which is itself a human activity and abstract. 
Dependent claims 2-9 fail to incorporate more than the abstract idea of claim 1 and are therefore also rejected under 35 U.S.C. 101. Specifically claims 3-5 further define the association, and are therefore themselves abstract. Claims 6 and 7 include a display, but this has long been taken by the 
Claim 10 is directed to a system, which would be a manufacture and therefore would fall into a statutory category of invention. However, the device comprises “units” to acquire context information, acquire detection information, and associate these types of information.  Under step 2A prong one this is no more than a mental process, and therefore is taken to be an abstract idea. Under step 2A prong two, the claims are not taken to integrate the abstract idea into a practical application, as nothing is done except for an association of data. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under step 2B because the claimed “units” provide no structure or additional limitation. Further, the “acquisition” of data is no more than extra solution activity, and as claimed can be no more than a reading of a file which is itself a human activity and abstract. Finally, the inclusion of a “machine tool” in the system is no more than a generic device from which the data was acquire and is therefore not an additional element amounting to significantly more than the abstract idea in step 2B.
Claim 10 is directed to a non-transitory computer-readable medium, which would fall into a statutory category of invention. However, the claim recites steps to acquire context information, acquire detection information, and associate these types of information.  Under step 2A prong one this is no more than a mental process, and therefore is taken to be an abstract idea. Under step 2A prong two, the claims are not taken to integrate the abstract idea into a practical application, as nothing is done except for an association of data. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Fukuda (US 2018/0352282). 
Regarding Claim 1: Fukuda discloses a diagnosis device comprising: 
a first acquisition unit (Fukuda ref 101a) configured to acquire, from a machine tool (Fukuda ref 203), context information including at least a monitoring specifying number identifying a machining process (Fukuda abstract, paragraph 0006 where the reception unit receives context information); 
a second acquisition unit (Fukuda ref 211) configured to acquire detection information output from a detection unit installed for the machine tool (Fukuda paragraph 0044); and 
an associating unit configured to associate the monitoring specifying number included in the context information acquired by the first acquisition unit and the detection information acquired by the where the sensing information is explicitly associated with context information).
Regarding Claim 2: Fukuda discloses the limitations of claim 1 as described above. Fukuda also discloses a third acquisition unit configured to acquire, from the machine tool, an operation signal expressing that the machining process is currently performed in the machine tool (Fukuda paragraph 0041, 0082, 0086 where current operation information is explicitly disclosed), wherein the associating unit is configured to extract the detection information corresponding to a period for which the third acquisition unit acquires the operation signal, and associate the extracted detection information with the monitoring specifying number included in the context information acquired by the first acquisition unit (Fukuda paragraph 0082, 0085).
Regarding Claim 3: Fukuda discloses the limitations of claim 1 as described above. Fukuda also discloses the monitoring specifying number is inserted in a machining program for implementing the machining process in the machine tool (Fukuda paragraph 0085-0086).
Regarding Claim 4: Fukuda discloses the limitations of claim 3 as described above. Fukuda also discloses a setting unit that sets a certain monitoring specifying number of the monitoring specifying number inserted in the machining program in accordance with an operation for an input unit (Fukuda paragraph 0086).
Regarding Claim 5: Fukuda discloses the limitations of claim 4 as described above. Fukuda also discloses the setting unit is configured to set association between the certain monitoring specifying number of the monitoring specifying number inserted in the machining program (Fukuda paragraph 0086), and an analysis method for the detection information in accordance with the operation for the input unit, and the diagnosis device further comprising an analysis unit configured to perform an analysis process on the detection information extracted by the associating unit, in accordance with the 
Regarding Claim 6: Fukuda discloses the limitations of claim 1 as described above. Fukuda also discloses a saving unit configured to save, in a storage unit, the monitoring specifying number and the detection information associated with each other by the associating unit (Fukuda ref 111, paragraph 0085); and a display control unit configured to cause a display unit to display pieces of the detection information associated with the same monitoring specifying (Fukuda paragraph 0069) number side by side (Fukuda Fig 15).
Regarding Claim 7: Fukuda discloses the limitations of claim 5 as described above. Fukuda also discloses a saving unit configured to save, in a storage unit, an analysis result from an analysis process of the detection information associated with a particular monitoring specifying number by the associating unit (Fukuda ref 111, paragraph 0085), the analysis process being performed by the analysis unit in accordance with the analysis method associated with the particular monitoring specifying number by the setting unit; and a display control unit configured to cause a display unit to display the analysis result saved in the storage unit (Fukuda paragraph 0069).
Regarding Claim 8: Fukuda discloses the limitations of claim 6 as described above. Fukuda also discloses the storage unit is included in an external server device or a cloud (Fukuda paragraph 0069).
Regarding Claim 9: Fukuda discloses the limitations of claim 1 as described above. Fukuda also discloses detection unit includes a vibration sensor, and the detection information includes vibration data detected by the vibration sensor (Fukuda paragraph 0044 where the acceleration sensor is a type of vibration sensor (see applicant’s own specification in paragraph 0032 of the PG pub which states that an acceleration sensor may be used as the vibration sensing device).
Regarding Claim 10: Fukuda discloses a diagnosis system comprising: 

a diagnosis device configured to diagnose an operation of the machine tool (Fukuda ref 100), 
the machine tool comprising a transmission unit (Fukuda ref 101b) configured to transmit, to the diagnosis device, context information including at least a monitoring specifying number identifying a machining process (Fukuda paragraph 0058), and 
the diagnosis device comprising: 
a first acquisition unit (Fukuda ref 101a) configured to acquire, from a machine tool (Fukuda ref 203); 
a second acquisition unit (Fukuda ref 211) configured to acquire detection information output from a detection unit installed for the machine tool (Fukuda paragraph 0044); and 
an associating unit configured to associate the monitoring specifying number included in the context information acquired by the first acquisition unit and the detection information acquired by the second acquisition unit (Fukuda paragraph 0057, 0074 where the sensing information is explicitly associated with context information).
Regarding Claim 11: Fukuda discloses a non-transitory computer-readable medium including programmed instructions that cause a computer to perform: 
acquiring, from a machine tool, context information including at least a monitoring specifying number identifying a machining process (Fukuda abstract, paragraph 0006 where the reception unit receives context information); 
acquiring detection information output from a detection unit installed for the machine tool (Fukuda paragraph 0044); and 
where the sensing information is explicitly associated with context information).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE E BLOSS whose telephone number is (571)272-3555.  The examiner can normally be reached on M-T 10:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/STEPHANIE E BLOSS/Primary Examiner, Art Unit 2896